DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  on line 9, the following change should be made for consistency and to clarify that the at least one type of air resistor can also include other elements: “wherein the at least one type of air resistor [[is]] includes a filter B”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: the following change should be made for consistency and to clarify that the at least one type of air resistor can also include other elements: “wherein the at least one type of air resistor [[is]] includes one or a plurality of vanes”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the following change should be made for clarity and to ensure the claimed subject matter does not overlap with claim 4: “The air cleaner of Claim wherein the at least one type of air resistor also includes one or a plurality of vanes provided on the disc.”  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the following change should be made to clarify that the at least one type of air resistor can also include other elements, and to clarify that the open-cell foam structure is on the disc inside of the filter A: “wherein the at least one type of air resistor [[is]] includes an open-cell foam structure which is provided on an inside of the disc of the filter A.”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the following change should be made to clarify that the openings are on an inside of the disc of the filter A and the filter B: “center of the disc and on an inside of the disc of.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the following change should be made to clarify that the at least one type of air resistor can include other components and to clarify that the open-cell foam structure is on the disc inside of the filter B: “wherein the at least one type of air resistor [[is]] includes an open-cell foam structure which is provided [[in]] on an inside of the disc of the filter B.  Appropriate correction is required.

Allowable Subject Matter
If the objections are overcome, claims 1 and 3-13 would be allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or make obvious the air cleaner of independent claim 1. The Examiner agrees with Applicant’s arguments that the prior art fails to disclose or make obvious the claimed air cleaner where the filter A and the filter B are arranged such that a space is formed between the filter A and the filter B and no structure exists between the filter A and the filter B.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
The above objections must be remedied.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776